Citation Nr: 0418812	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  01-01 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the veteran's niece, R.A.S., may be recognized as 
the veteran's adopted child for Department of Veterans 
Affairs (VA) purposes.

2.  Whether the veteran's niece, R.A.S., may be recognized as 
the veteran's stepchild for VA purposes.

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to March 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 administrative decision 
of the Manila, the Republic of the Philippines, VA Regional 
Office (RO).  The RO determined that R.A.S. could not be 
recognized as the veteran's adopted child for VA purposes. 

In a September 2001 decision, the Board denied recognition of 
the veteran's great niece, R.A.S., as a child for disability 
compensation purposes.  The veteran's spouse appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  The parties filed a Joint Motion for Remand with the 
Court in April 2003.  The Court issued an Order in September 
2003, granted the Joint Motion and vacated the Board's 
September 2001 decision.  

REMAND

In the April 2003 Joint Remand, the parties indicated that VA 
had not complied with the VCAA, and that VA had not addressed 
whether additional benefits may be awarded if R.A.S. were 
found to be the veteran's legal stepchild.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on the 
appellant's part.

The AOJ should do the following:

1.  Comply with the Order of the Court 
and the Joint Motion for Remand.

2.  Issue a VCAA letter to the appellant.

3.  Adjudicate the issue of whether the 
veteran's niece, R.A.S., may be 
recognized as the veteran's stepchild for 
VA purposes.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




